Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to Amendment filed on 02/25/2022. As directed by the Amendment, claims 1, 47, 55 and 119 have been amended; claim 32 has been withdrawn; claim 56 has been canceled. As such, claims 1, 32, 47-50, 55, 57, 59-65, 76-77 and 118-119 are pending in the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 47-50, 55, 57, 59-65, 76-77 and 118-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 47 and 119, limitation “wherein the retainer is removable to allow access to the plurality of discrete material elements in use” reads on the retainer is removable so that the access of the plurality of discrete material element is allowed while/during the user is inhaling vapor/aerosol through the mouthpiece of the device. The original disclosure does not provide sufficient support for the above noted embodiment. Figure 2 and Page 14 of the original specification disclosed “second retainer 212 allows vapor to pass through… retainer 212 may be removable from the receptacle 214 so as to allow access to the one or more of the plurality of material elements… and hence to allow a user to add, remove, or exchange one or more, or change the order of the material elements 224, 226, 228 in the receptacle”, and the first paragraph of page 15 disclosed that the receptacle 214 which holding the plurality of the discrete materials is the mouthpiece where the user is inhaling through. Based on these original disclosure, accessing the plurality of the discrete material elements is allowed when the retainer has already removed but the embodiment where the retainer is removable so that the access of the plurality of discrete material element is allowed while/during the user is inhaling vapor/aerosol through the mouthpiece of the device is not supported. Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claims 1, 42, and 119.
Claims 48-50, 55, 57, 59-65, 76-77 and 118 are rejected based on the claim dependence.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 47-50, 55, 57, 59-65, 76-77 and 118-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 47 and 119, limitation “wherein the retainer is removable to allow access to the plurality of discrete material elements in use” renders claim indefinite. It is unclear if “the retainer is removable to allow access to the plurality of discrete material element in use” required that the retainer is removable so that the access of the plurality of discrete material element is allowed while/during the user is inhaling vapor/aerosol through the mouthpiece of the device or if the intend of “in use” is that the retainer is removable so that the access of the plurality of discrete material element is allowed after the manufacturing process, that the user is able to remove the retainer and access the plurality of discrete element to exchange for another discrete material element as he/she desired. Figure 2 and Page 14 of the original specification disclosed retainer 212 allows vapor to pass through but does not allow the discrete material elements 224, 226, and 228 to pass through and retainer 212 is removable from the receptacle 214 so as to allow access to the one or more of the plurality of material elements… and hence to allow a user to add, remove, or exchange one or more, or change the order of the material elements in the receptacle. The first paragraph of page 15 also disclosed the receptacle 214 which holds the plurality of the discrete materials is the mouthpiece at which the user inhaling through. Based on this disclosure, the user would have to remove the retainer 212 which is disposed at the mouthpiece area 214 to access the plurality of the discrete material; as such, the user would not able to remove the retainer and access the plurality of discrete material and using/inhaling at the same time. For the purpose of examination in light of the original specification, “in use” in the limitation “wherein the retainer is removable to allow access to the plurality of discrete material elements in use” is being interpreted as that the retainer is removable so that the access of the plurality of discrete material element is allowed after the manufacturing process, that the user is able to remove the retainer and access the plurality of discrete element to exchange for another discrete material element as he/she desired.
Claims 48-50, 55, 57, 59-65, 76-77 and 118 are rejected based on the claim dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 47-50, 55, 57, 59-65, 76-77 and 118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S. Publication 2014/0261486 hereinafter Potter) in view of Daryani et al. (U.S. Publication 2017/0238612 hereinafter Daryani).
	Regarding claim 1, Potter discloses an apparatus (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the apparatus comprising: a liquid container (Fig. 1, 3 and 4B: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid held ([0076]: aerosol precursor material is stored) in the container; and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving  (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack comprising a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the apparatus being arranged such that in use liquid volatized by the heater passes, in the form of at least of a vapor or aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B, [0083]: housing 630) comprises a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may be configured to house the vapor-enhancing element 620) therein said stack comprising said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects); wherein the receptacle comprises a retainer ([0089]: in the mouth end, an end cap engaged with the housing 630 to retain the filter element with the vapor-enhancing element 620) to retain the plurality of discrete material elements ([0086] and [0089]: to retain the filter element with the vapor-enhancing element 620).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about the retainer/end cap is removable to allow access to the plurality of discrete material elements and wherein one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable by a user (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired ([0021]). As a direct result of the modification, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have further modified Potter’s retainer/end cap at the mouth end to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620 in use in order to allow the user to exchange the plurality discrete material elements via Daryani’s ring holders for the benefit of allowing the user to combine and change different enhancing flavors as desired (Daryani’s [0021]).

Regarding claim 47, Potter discloses a cartridge (Fig. 4B, [0081]: cartridge body portion 505 and filter material 600) for use with an apparatus (Fig. 4B, [0081]: control body portion 506) for generating an inhalable medium ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90 and filter material 600) comprising: a container (Fig. 2, 3 and 4A: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving  (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the cartridge (Figs. 1, 3 and 4B, [0081] and [0075]: cartridge body portion 505/cartridge 90) being arranged such that in use liquid exiting the container (Fig. 1, 3 and 4A: reservoir 205) can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), through ([0081]: through the filter material 600) a material of one or more of the plurality of discrete material elements ([0081]: vapor-enhancing aspect/vapor-enhancing element 620; [0086]: vapor-enhancing element 620 comprises a plurality of elements/objects), received by the receiving portion (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0019], [0080] and [0081]: vapor-enhancing element 620 to enhance the vapor drawn through the filter material 600; yields vapors or aerosol); wherein the receiving portion (Fig. 4B: [0083]: housing 630) is a receptacle  having received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said stack comprising a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), wherein the receptacle comprises a retainer ([0089]: in the mouth end, an end cap engaged with the housing 630 to retain the filter element with the vapor-enhancing element 620) to retain the plurality of discrete material elements ([0086] and [0089]: to retain the filter element with the vapor-enhancing element 620).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about the retainer/end cap is removeable to allow access to the plurality of discrete material elements in use and wherein one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable by a user (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired (0021). As a direct result of the modification, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have further modified Potter’s retainer/end cap at the mouth end to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620 in use in order to allow the user to exchange the plurality discrete material elements via Daryani’s ring holders for the benefit of allowing the user to combine and change different enhancing flavors as desired (Daryani’s [0021]).

 	 Regarding claim 48, Potter as modified, discloses the cartridge according to claim 47, wherein the container (Figs. 1, 3 and 4B: reservoir 205) and the receiving portion (Figure 4A and 4B: housing 630) form an integral unit ([0083]: housing 630 is attached to the cartridge body portion 505 which where the liquid container 205 resided).
Regarding claim 49, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Fig. 4B, [0083]: tubular housing 630) is connectable to, and removable from ([0083]: housing 630 is removable engaged with the cartridge body portion 505), the liquid container (Fig. 2, 3 and 4B, [0076]: reservoir 205; from Figures 2, 3 and 4B, the reservoir 205 is resided within the cartridge body portion 505).

Regarding claim 50, Potter as modified, discloses the cartridge according to claim 47, wherein the retainer ([0089]: porous element and end cap) is arranged so as to allow the vapor or the aerosol to pass there through ([0089]: allowing the vapor to pass there through).

Regarding claim 57, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion is arranged (Potter’s [0083]: housing 630 is removable from the cartridge body portion 505) to allow one or more of: changing an order of one or more of the plurality of discrete material elements received by the receiving portion in use; adding one or more discrete material elements to the receiving portion; and removing one or more of the discrete material elements from the receiving portion (the end cap that engaged with the housing 630 is removable on the mouth-end side and Daryani’s [0021]: attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12, or the plurality of serially-engaged objects of the flavor).

Regarding claim 59, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are in an ordered arrangement (Potter’s [0086]: a plurality of serially-engaged objects/elements; Daryani’s Figure 1).
Regarding claim 60, Potter as modified, discloses the cartridge according to claim 47, wherein each of the plurality of discrete material elements is the same ([0086]: vapor-enhancing element 620 comprises a plurality of element/objects- wherein each objects is a flavorant).
Regarding claim 61, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements) to that of another of the plurality of discrete material elements.

Regarding claim 62, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements) to that of another of the plurality of discrete material elements.
Potter as modified, does not explicitly disclose each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements.
However, Daryani teaches each one of the plurality of discrete material elements ([0017]: flavor materials 11 and 12) has a property different ([0017]: different flavor material) to that of each other one ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s plurality of discrete material so that each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements, as taught by Daryani for the benefit of giving user a new mixed flavors for a unique experience ([0017] and [0021]).

Regarding claim 63, Potter as modified, discloses the cartridge according to claim 61.
Potter as modified, does not explicitly disclose wherein the difference in property is aroma.
 However, Daryani teaches difference in property of the plurality of discrete material elements is a flavor ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s plurality of discrete material so that the difference in property is a flavor, as taught by Daryani for the benefit of giving user new mixed flavors for a unique experience ([0017] and [0021]).

Regarding claim 64, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are stacked one on top of the other (Potter’s [0086]: the vapor-enhancing element 620 comprise a plurality of serial-engaged objects; Daryani’s Figure 1 shown flavor material 11 and 12 also stack on top of each other).

Regarding claim 65, Potter as modified, discloses the cartridge according to claim 47, wherein one or more of the plurality of discrete material elements comprises material in solid form ([0086]: the vapor-enhancing element 620 may comprise one of a thread or a filament).

Regarding claim 76, Potter as modified, discloses the cartridge according to claim 65.
Potter does not disclose the material in solid form comprises tobacco.
However, Daryani teaches the material (Fig. 1, [0017]: flavored material 11 and 12) in solid form comprises tobacco ([0017]: leaf tobacco extract can be adsorbed in to the solid material and being used as the flavored material 11 and 12).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modified Potter’s solid material (filament) to comprise tobacco, as taught by Daryani, as an art-recognized configuration of the discrete material elements and to boost/enhance tobacco flavored for the users.

Regarding claim 77, Potter as modified, discloses the cartridge according to claim 65, wherein the material in solid form comprises a flavored solid material (Potter’s [0086]: vapor-enhancing element 620 comprising and a filament and since the vapor-enhancing element is to alter the characteristic of the vapor, the solid filament has a flavor to it).

Regarding claim 118, Potter as modified in claim 47, discloses an apparatus comprising the cartridge according to claim 47 (see claim 47 rejection above), wherein the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) further comprising a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored) held in the container.

Regarding claim 119, Potter discloses a system (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the system comprising: a heater ([0075]: resistive heating element 50) for volatilizing a liquid ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation); and a cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) comprising: a container (Fig. 2, 3 and 4A: reservoir 205) for holding the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored), and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack of plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the heater and the cartridge being arranged such that, in use, the liquid volatized by the heater and exiting the container can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B: [0083]: housing 630) is a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), wherein the receptacle comprises a retainer ([0089]: in the mouth end, an end cap engaged with the housing 630 to retain the filter element with the vapor-enhancing element 620) to retain the plurality of discrete material elements ([0086] and [0089]: to retain the filter element with the vapor-enhancing element 620).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about the retainer is removable to allow access to the plurality if discrete material element and one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable  by a user (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired ([0021]). As a direct result of the modification, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have further modified Potter’s retainer/end cap at the mouth end to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620 in use in order to allow the user to exchange the plurality discrete material elements via Daryani’s ring holders for the benefit of allowing the user to combine and change different enhancing flavors as desired (Daryani’s [0021]).

Response to Arguments
Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive.
In the paragraph of page 10 and the first paragraph of page 11 of the Remarks,  Applicant argued that the position of the previous Office Action that Daryani teaches the end cap/retainer is removable to allow access to the plurality of discrete material elements and whether one of the plurality of discrete elements is exchangeable for another discrete elements, the Examiner respectfully disagrees. The previous Office Action’s position was that Daryani was used to teaches the one of the plurality of discrete elements is exchangeable for another discrete elements, Daryani was not used to explicitly teach end cap/retainer is removable. Rather, first paragraph of page 7 of the previous office action dated 10/25/2021 stated “As a direct result of the modification, it would have been an obvious matter of engineering expedience to further modify Potter’s retainer/end cap at the mouth end to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620  in order to exchange the plurality discrete material elements via Daryani’s ring holders for the benefit of allowing the user the user to combine and change different enhancing flavors as desired (Daryani’s [0021]).” That based on the benefit of allowing the user the user to combine and change different enhancing flavors as desired as taught by Daryani, it would have been an obvious matter of engineering expedience to have further modified Potter’s retainer/end cap at the mouth end to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620  in order to exchange the plurality discrete material elements via Daryani’s ring holders.
	On the second paragraph of page 11 to first paragraph of page 12 of the Remarks, the Applicant argues that because Potter’s housing 630 which holds the vapor-enhancing elements 620, when the serial engaged elements/objects of the vapor-enhancing element 620 are being modified to have stacked rings configuration, the stacked ring configuration is within the housing 630 and the housing 630 is to be inserted onto the cartridge body 505 during use, so the combination would preclude the discrete material element in use, the Examiner’s respectfully disagrees. Potter’s Figure 4a shown the housing 630 is inserted into the body 505 but housing 630 is removable from body 505 (Potter’s [0083]) and because the end-cap of the housing 630 is also removable (first paragraph of page 7 of the previous office action dated 10/25/2021) which is disposed at the outlet of body 505, this would allow the end-cap/retainer to be removable to allow access to the plurality of discrete material elements in use.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785